IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                 c-3
STATE OF WASHINGTON,
                                                        No. 74111-0-1
                    Appellant,
                                                        DIVISION ONE
             v.

                                                        UNPUBLISHED OPINION T
MATTHEW GATWECH WUOL,
                                                                                       o-
                     Respondent.                        FILED: October 17, 2016


       Per Curiam. Matthew Wuol appeals from the judgment and sentence

entered after he pleaded guilty to one count of assault in the third degree -

domestic violence. The State of Washington concedes the trial court violated

Wuol's right to self-representation when it failed to determine whether Wuol's

request to represent himself was timely and unequivocal. See State v. Madsen,

168 Wash. 2d 496, 229 P.3d 714 (2010); Faretta v. California, 422 U.S. 806, 95 S.

Ct. 2525, 45 L. Ed. 2d 562 (1975). We accept the State's concession and

remand this matter to permit Wuol to withdraw his guilty plea.

       Remanded.


       FOR THE COURT:




                                        A^jy